Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No.333 -127656), relating to the 2005 Stock Option Plan of Houston American Energy Corp., on Form S-3 (File No.333-134756), on Form S-8 (File No.333-151824), relating to the 2008 Equity Incentive Plan, and on Form S-3 (File No.333-161319) of our report dated March15, 2011, relating to the financial statements of Houston American Energy Corp. that appear in the Annual Report on Form 10-K of Houston American Energy for the year ended December31, 2011. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas March7, 2012
